                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA


 JAVAR GRAVES,                                          Case No. 19‐CV‐2146 (NEB/DTS)

                      Plaintiff,

 v.                                                        ORDER ON REPORT AND
                                                            RECOMMENDATION
 MICHAEL BROWN,

                      Defendant.



       The Court has received the August 14, 2019 Report and Recommendation of United States

Magistrate Judge David T. Schultz. [ECF No. 3 (“R&R”).] No party has objected to the R&R, and

the Court therefore reviews it for clear error. See Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d

793, 795 (8th Cir. 1996) (per curiam). Finding no clear error, and based upon all the files, records,

and proceedings in the above‐captioned matter,

       IT IS HEREBY ORDERED THAT:

       1. This Court ACCEPTS the R&R [ECF No. 3];

       2. This matter is DISMISSED WITHOUT PREJUDICE under 28 U.S.C. § 1915(e)(2)(B)(ii);

          and

       3. Plaintiff’s motion to proceed in forma pauperis [ECF No. 2] is DENIED.



Dated: September 18, 2019                 BY THE COURT:

                                                 s/Nancy E. Brasel
                                                 Nancy E. Brasel
                                                 United States District Judge
